IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT
                  4083628137911United States Court of Appeals
                                 Fifth Circuit
                                     FILED
                                 March 8, 2016
                                       
                                 Lyle W. Cayce
                                     Clerk
                        United States Court of Appeals
                                 Fifth Circuit
                                     FILED
                                 March 8, 2016
                                       
                                 Lyle W. Cayce
                                     Clerk

00002514600571500
No. 15-50548
Summary Calendar

00002514600571500
SEALED APPELLEE,

Plaintiff-Appellee

v.

SEALED APPELLANT,

Defendant-Appellant

00002057400571500
Appeal from the United States District Court 
for the Western District of Texas
USDC No. 1:12-CR-254

00002057400571500
Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
	Defendant-Appellant (Appellant) appeals from the district court's denial of his 18 U.S.C. § 3582(c)(2) motion seeking a reduction of his 40-month sentence for possession with intent to distribute cocaine base.  Appellant sought a modification of his sentence based on Amendment 782 to the Sentencing Guidelines.	
	Appellant argues that the district court erred in denying his § 3582(c)(2) motion because it gave excessive weight to his lengthy criminal history and did not adequately consider the other 18 U.S.C. § 3553(a) factors or his mitigating arguments.  We review for abuse of discretion a district court's decision whether to reduce a sentence pursuant to § 3582(c)(2).  United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).  
	The district court was not under any obligation to reduce Appellant's sentence.  See Evans, 587 F.3d at 673.  In the instant case, the record shows that the district court gave due consideration to the § 3582(c) motion as a whole, listened to Appellant's mitigating arguments, and considered the § 3553(a) factors, including Appellant's criminal history and the danger he posed to the community; thus, there is no abuse of discretion.  See Evans, 587 F.3d at 672-73 & n.11; United States v. Whitebird, 55 F.3d 1007, 1009-10 (5th Cir. 1995).
	Accordingly, the order of the district court is AFFIRMED.